Citation Nr: 1427917	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for seborrheic dermatitis.

2.  Entitlement to an initial disability rating greater than 10 percent for a left shoulder disability.  

3.  Entitlement to an initial disability rating greater than 10 percent for a low back disability.  

4.  Entitlement to an initial disability rating greater than 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to December 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  When this appeal was before the Board in May 2012, it was remanded for additional development.  

In April 2014, the Veteran submitted additional evidence and waived his right to have that evidence initially considered by the originating agency.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System. 

The Veteran's left shoulder claim is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's dermatitis affects less than five percent of the total body area and less than five percent of exposed areas and has never required systemic therapy.  

2.  The Veteran's low back disability is manifested by limitation of motion; forward flexion is to greater than 60 degrees; the combined range of motion is to greater than 120 degrees; and neither guarding nor spasm resulting in abnormal gait or abnormal spinal contour has been present.  

3.  Prior to June 28, 2012, the low back disability did not result in neurological impairment and from June 28, 2012, the radiculopathy of the left lower extremity has not more nearly approximated moderately severe impairment of the sciatic nerve than moderate impairment of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for skin disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

2.  The criteria for an initial disability rating greater than 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for an initial disability rating greater than 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in August 2007, prior to the initial adjudication of the claims.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of his disabilities, most recently in 2012.  The examination records report all findings necessary to rate each disability.  Additionally, the Veteran has not asserted, and the evidence of record does not show, that the skin, low disability or radiculopathy of the left lower extremity has increased significantly in severity since the examinations.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board will address the merits of the appellant's claims.


Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2013). 

The skin disability is rated as noncompensable under Diagnostic Code 7806, which rates eczema or dermatitis.  Diagnostic Code 7806 provides a compensable rating for dermatitis or eczema that affects at least 5 percent but less than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas affected or which requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula (Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  The Formula provides an evaluation of 20 percent if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The Formula also provides for a separate rating for any associated neurologic impairment.

The Formula for Rating IDS provides for a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The criteria for rating disability of the sciatic nerve are set forth under Diagnostic Code 8520.  38 C.F.R. § 4.124.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and a negative finding thereof), this rating is not applicable.  The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for any of the disabilities. 


Skin Disability

A November 2007 VA examination record reveals the Veteran's history of occasional itching and flaking associated with dermatitis of the scalp.  He reported treatment with a prescription shampoo, which controlled the symptoms "very well."  He denied an effect on activities of daily living or occupation.  Examination revealed no current evidence of ongoing disease.  The examiner diagnosed dermatitis of the scalp affecting 0 percent of exposed skin and 0 percent of the total body area.  

A March 2008 private treatment record reveals the Veteran's history of scalp rash.  Skin examination was normal.  The examiner diagnosed scalp dermatitis.  

An August 2008 statement from the Veteran reveals a history that the dermatitis affects the ears, face, and neck, as well as the scalp.  The Veteran reported that the condition is "so severe" that he has to wear hats and limit his exposure to the sun and heat.  

March and April 2011 and January and February 2012 private treatment records reveal the Veteran's negative history as to itching or rash.  Examination of the skin revealed no rash.  

A June 2012 VA examination record reveals the Veteran's history of intermittent flares of pruritic rash on his face, neck, and scalp.  He reported use of hydrocortisone cream that helped "some."  He added that the rash existed at least every other day.  The record indicates that the skin condition did not cause scarring or disfigurement of the head, face, or neck.  The record further indicates that the Veteran used topical corticosteroids.  Examination revealed dermatitis affecting less than five percent of exposed areas and less than five percent of total body area.  The examiner noted that the Veteran had a normopigmented diffuse papular rash on the posterior neck.  The examiner found the skin condition did not affect the Veteran's ability to work.  

The evidence of record indicates that the skin disability affects less than five percent of the body and less than five percent of exposed areas and does not and has not required use of systemic therapy.  In this regard, the Board notes that the medical records indicate that the skin disability has been limited to the scalp and neck and has only warranted topical treatment throughout the appellate period.  Furthermore, the Board notes that although the Veteran has reported flare-ups, the records clarify that the skin disability only exists during flare-ups.  There is no evidence that when present, the rash ever increases in area or symptomatology.  Thus, the Board finds the medical findings adequately reflect the severity of the skin disability, and a compensable disability rating is not warranted under Diagnostic Code 7806.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 595.  The record does not suggest that any other diagnostic code is applicable, however.  There is no evidence of symptoms not considered in the current rating, such as scarring or disfigurement, nor is there any indication that the disorder is productive of occupational or functional impairment.  

Low Back Disability and Radiculopathy

A November 2007 VA examination record reveals the Veteran's history of chronic back pain aggravated by bending or lifting.  He reported that the pain radiated into the left leg.  He reported flares occurred approximately once a week, lasted three or four days, and resulted in increased pain, decreased range of motion, and difficulty dressing, performing chores, and accomplishing basic activities.  He denied incapacitating episodes.  He also denied an effect on occupational functioning.  Examination revealed intact and appropriate motor function, sensory function, and deep tendon reflexes.  Gait was normal.  There were muscle spasm in the left paraspinal muscles with palpation and generalized tenderness over the lumbar spine.  Range of motion testing revealed forward flexion to 90 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally, and normal rotation.  There was end-of-range pain with flexion, extension, and lateral flexion.  There was no additional limitation after repetition.  X-ray images were normal.  The examiner diagnosed lumbar strain.  

An August 2008 statement from the Veteran indicates that he had to take 1000 milligrams of pain relief daily to get out of bed and function with minimal pain.  

April, May, and July 2010 private treatment records reveal diagnoses of degenerative disc disease with no current complaint.  The examinations revealed normal gait and station.  The April 2010 record also reveals a finding of 2+ deep tendon reflexes. 

March and April 2011 and January and February 2012 private treatment records indicate that the Veteran denied back pain, stiffness, swelling, decreased sensation, numbness, weakness, or tingling.  Examination of the spine revealed no gross deformity, no tenderness to palpation, and full range of motion without pain.  Examination also revealed normal reflexes, normal gait, no gross motor abnormality, or loss of strength/function, and no appreciable sensory deficit.  

A June 2012 VA examination record reveals the Veteran's history of daily low back pain that had progressively worsened.  He also reported numbness in the left leg and indicated that the low back pain was aggravated by bending or doing anything strenuous.  He reported flares that made it hard to "do a lot of things, even lifting the toilet seat."  He indicated that he was independent with his activities of daily living.  Range of motion testing revealed forward flexion to 80 degrees with pain beginning at 80 degrees, and extension, right and left lateral flexion, and right and left rotation to at least 30 degrees with pain beginning at 30 or greater degrees.  There was no additional limitation of motion after repetition.  There was localized tenderness or pain to palpation but no guarding or muscle spasm.  Motor strength was normal, and there was no atrophy.  Reflexes were normal, and sensation was intact.  Straight leg test was negative.  The examiner found the Veteran had mild left lower extremity numbness.  The examiner added that the Veteran had mild radiculopathy due to involvement of the left sciatic nerve root.  The examiner found no other neurologic abnormality and no intervertebral disc syndrome.  The examiner reported that the low back disability affected the Veteran's ability to work because the low back pain slowed the Veteran down and caused the Veteran to sit and rest for a while.  The record notes that the Veteran denied missing work.  

A disability rating greater than 10 percent is not warranted at any point because the Veteran's low back disability has never resulted in limitation of forward flexion to 60 degrees or less, combined range of motion to 120 degrees or less, guarding, or muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the reported pain on use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, although the Veteran has reported increased limitation of motion during flare-ups, the record does not suggest that the Veteran's flexion, which is consistently shown to reach at least 80 degrees, is ever limited to 60 degrees or less.  The Veteran has never alleged such a degree of limitation, and there is no evidence of additional limitation after repetition that could suggest such an additional degree of limitation.  Furthermore, there is no evidence, to include history, of guarding, abnormal gait, or abnormal spinal contour.   

The Board has considered whether there is any other schedular basis to assign a higher or separate rating.  The Veteran has been assigned a separate rating for radiculopathy of the left lower extremity effective June 28, 2012.  Prior to that date, a separate rating is not warranted for radiculopathy.  Although the record included history of radicular pain, there is no objective evidence of neurological deficit:  the record does not include any electromyograms reflecting radiculopathy, motor and sensory tests are normal, and reflexes are normal and symmetric.  The Board finds the objective medical findings are more probative than the Veteran's subjective histories of radicular pain.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes, and the 2012 VA examiner determined the Veteran did not have IDS.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment prior to June 28, 2012, or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

The Board has also considered whether a higher rating is warranted for the radiculopathy of the left lower extremity.  The Board acknowledges that the Veteran has reported pain and numbness in the left lower extremity as of June 28, 2012.  The record does not suggest that these symptoms more nearly approximate moderately severe incomplete paralysis than moderate incomplete paralysis, however: the VA examiner provided an assessment of mild impairment and the reported findings do not suggest more severe impairment.  The evidence consistently reflects findings of normal deep tendon reflexes, normal muscle tone, normal gait, and normal motor strength.  Thus, a schedular rating higher than 20 percent is not warranted.

Other Considerations

The Board has considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's low back disability is manifested by pain and resulting limitation of function and need for medication.  The pain and limitation of motion after use of medication have been contemplated by the rating assigned and the rating criteria provide higher ratings for more severe manifestations and impairment.  The ratings assigned also contemplate the symptoms associated with the skin disability, namely the rash involving a small area.  There is no indication that the average industrial impairment from the rash would be to a compensable degree.

The Board finds the rating criteria are not inadequate.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record does not suggest that the Veteran is unemployed.  Thus, Rice is inapplicable.


ORDER

A compensable initial disability rating for a skin disability is denied. 

An initial disability rating greater than 10 percent for a low back disability is denied.  

An initial rating greater than 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

The Veteran contends that his left shoulder disability has increased in severity since the most recent VA examination to determine the current degree of severity of the disability.  He has also submitted medical evidence that tends to support his contention.

In light these circumstances, this case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected left shoulder disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The AOJ should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of the disability on the Veteran's ability to work.

The rationale for all opinions expressed should also be provided.

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


